Citation Nr: 0218837	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for varicose veins 
of the right lower extremity, currently rated as 40 
percent disabling. 

2. Entitlement to an increased rating for varicose veins 
of the left lower extremity, currently rated as 40 percent 
disabling.

3.  Entitlement to an increased rating for hepatitis C 
with cirrhosis, thrombocytopenia, and esophageal varices, 
currently rated as 70 percent disabling.

4.  Entitlement to a compensable rating for foot calluses.

5.  Entitlement to a compensable rating for hemorrhoids.

(Entitlement to service connection for diabetes mellitus, 
entitlement to an increased rating for a psychiatric 
disorder, entitlement to a compensable rating for service-
connected skin disability and entitlement to a compensable 
rating for service-connected migraine headaches will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972 and from May 1987 to October 1996.  He had additional 
active duty of unverified dates and he medically retired 
after more than 15 years of active service. 

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied entitlement to 
service connection for diabetes mellitus.  In that 
decision, the RO also assigned an increased (40 percent) 
rating for varicose veins of the left leg; assigned an 
increased (40 percent) rating for varicose veins of the 
right leg; assigned an increased (70 percent) rating for 
hepatitis with cirrhosis, thrombocytopenia and esophageal 
varices; continued a 30 percent rating for a psychiatric 
disorder; denied a compensable rating for a skin disorder; 
denied a compensable rating for bilateral foot calluses; 
denied a compensable rating for migraine headaches; and 
denied a compensable rating for hemorrhoids.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In his substantive appeal, the veteran raised the issue of 
an earlier effective date for all service-connected 
disorders.  This is referred to the RO for appropriate 
action.  

Because the RO has deferred adjudication of the veteran's 
claim for a total disability rating for compensation 
purposes based on individual unemployability, the Board 
will not address the propriety of an extraschedular rating 
for service-connected disabilities, as it is not yet ripe 
for review.  

The veteran has not requested a hearing.  

The Board is undertaking additional development on the 
issue of service connection for diabetes mellitus, 
entitlement to an increased rating for a psychiatric 
disorder, and entitlement to compensable ratings for a 
skin disorder and for migraine headaches pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Varicose veins of the right leg and of the left leg 
are currently manifested by persistent pitting edema and 
stasis pigmentation.  

2.  Varicose veins of either leg have not caused massive 
board-like edema, subcutaneous induration, and/or 
persistent ulceration.

3.  Surgical scars of either leg are not tender and 
painful, or poorly nourished with repeated ulceration, and 
do not cause any functional limitation. 

4.  Hepatitis C with cirrhosis has been manifested 
throughout the appeal period by near-constant debilitating 
symptoms of fatigue, daily sharp abdominal pain, diarrhea, 
coagulopathy, and esophageal varices.

5.  Bilateral plantar calluses have been manifested 
throughout the appeal period by extensive hard plantar 
calluses that are painful on prolonged walking and 
standing and are treated with analgesics, Aquaphor 
ointment, debridement, and shoe inserts.

6.  The veteran's hemorrhoids have been manifested 
throughout the appeal period by small recurring 
hemorrhoids that bleed during periods of exacerbation; 
large or thrombotic hemorrhoids, irreducible hemorrhoids, 
or hemorrhoids with excessive redundant tissue, persistent 
bleeding, secondary anemia, or fissures are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 40 
percent for varicose veins of either leg are not met at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7120 (2002), § 4.118, 
Diagnostic Code 7804 (effective prior to and on August 30, 
2002).

2.  The criteria for a 100 percent schedular rating for 
hepatitis C with liver cirrhosis are met during the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Codes 7312, 7345 (effective prior to July 2, 
2001), § 4.114, Diagnostic Codes 7312, 7345 (2002).

3.  The criteria for a 10 percent schedular rating for 
plantar calluses of the right foot are met during the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2002), § 4.118, Diagnostic 
Code 7804 (effective prior to and on August 30, 2002).

4.  The criteria for a 10 percent schedular rating for 
plantar calluses of the left foot are met during the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2002), § 4.118, Diagnostic 
Code 7804 (effective prior to and on August 30, 2002).

5.  The criteria for a compensable schedular rating for 
hemorrhoids are not met during any portion of the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (effective prior to and on July 2, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for 
increased ratings for numerous service-connected 
conditions, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his service-connected 
disabilities.  He and his representative have been 
provided with a statement of the case (SOC) that discusses 
the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notifies the veteran 
of the type of evidence necessary to prevail on the claim.  
All relevant evidence has been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000).

I.  Bilateral Varicose Veins

A.  Factual Background

The veteran submitted a claim for service connection for a 
"leg condition" in October 1996 and underwent a VA 
examination in November 1996.  That examination report 
notes a history of bilateral greater saphenous vein 
stripping during active service in 1992.  The veteran 
currently wore compression hose and said that he had been 
told that surgery might be necessary in the future.  The 
examiner noted that all surgical scars from vein stripping 
were well healed and nontender and that no major 
recurrence of varicose veins had occurred with the wearing 
of compression hose.  The relevant diagnosis was varicose 
veins.  In March 1997, the RO established service 
connection for bilateral varicose veins and assigned a 10 
percent rating under Diagnostic Code 7120 effective from 
October 1996.  

In October 1997, an Air Force podiatrist reported that the 
veteran currently had 2+ bilateral pitting edema with 
bilateral telangiectasis (spider veins) of the legs and 
feet, hyperpigmentation on the ankles and hyperkeratotic 
tissue on the heels.  The veteran's chief complaint was 
nocturnal cramping, relieved by stretching and walking.  
The podiatrist noted increased capillary fill time and a 
need for leg stockings.  The veteran was referred for a 
vascular consultation.

During an October 1998 VA general medical compensation and 
pension examination, the veteran reported leg swelling 
with varicose veins.  The examiner noted superficial 
varicose veins of the legs, particularly over the medial 
malleoli, with deeper varicosity in the inner aspect of 
the malleoli, bilaterally.  The legs were warm with normal 
hair distribution.  Deep tendon reflexes were normal and 
equal. 

In March 1999, the RO assigned a 10 percent rating for 
varicose veins of the right lower extremity and a separate 
10 percent rating for varicose veins of the left lower 
extremity effective from January 1998, the date of a 
change in the rating criteria.  

In January 2000, the veteran requested that his varicose 
veins be re-evaluated.  

The veteran underwent a VA referral examination by QTC 
services in February 2000.  The veteran reported swelling 
and edema, relieved by wearing compression hose, and some 
itching at the site of the varicose veins.  He reported 
about two flare-ups of symptoms per day, which were 
brought about by prolonged activity such as standing 
longer than an hour or two.  He treated these swellings by 
resting, elevating the legs, and applying a cortisone-like 
cream that gave some relief.  He could not ascertain 
whether his varicose veins caused fatigue because his 
hepatitis C also caused fatigue; however, the VA examiner 
mentioned that the varicose veins did not significantly 
impinge on the veteran's lifestyle.  The examiner noted 
varicose veins in both thighs and calves.  The examiner 
also noted spider veins on the posterior calves.  There 
were no ulcers or eczema, but there was elevated pitting 
edema (not board-like edema) from the dorsal ankle surface 
to about 2/3 the distance up the anterior shins.  Stasis 
pigmentation over the posterior and anterior surfaces of 
both lower legs was also noted.  There was no evidence of 
gross muscle wasting or muscle weakness. 

In December 2000, the RO received the veteran's request 
for re-evaluation of all service-connected conditions.

In a December 2001 rating decision from which this appeal 
is taken, the RO assigned a 40 percent rating for varicose 
veins of the right lower extremity and a 40 percent rating 
for varicose veins of the left lower extremity under 
Diagnostic Code 7120 effective from January 2000.  

In January 2002, the RO issued an SOC which supplied the 
relevant rating criteria and gave notice of the provisions 
of the VCAA.  

At various times, the RO has received clinical treatment 
records from various sources.  These records do not 
address the severity of the veteran's bilateral varicose 
veins; however.  

B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  The regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of disability.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Under regulations in effect since January 12, 1998, a 40 
percent evaluation is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).

A note at the end of Diagnostic Code 7120 indicates that 
the evaluation is for involvement of a single extremity.  
If more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires 
that they be poorly nourished, with repeat ulceration; 
that they be tender and painful on objective 
demonstration; or that they produce limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2002).

Because the RO has assigned separate 40 percent ratings 
for varicose veins of each leg for the entire appeal 
period, the relevant inquiry is whether there is any basis 
to assign a higher rating for any portion of the appeal 
period.  

Varicose veins of each leg are currently manifested by 
persistent pitting edema and stasis pigmentation.  
Surgical scars of either leg are well healed, not tender 
and painful, not poorly nourished with repeated 
ulceration, nor do they cause any functional limitation.  
Comparing these symptoms to the criteria of the rating 
schedule, the Board finds that the criteria for a 60 
percent disability rating under Diagnostic Code 7120 are 
not more nearly approximated because neither massive 
board-like edema, subcutaneous induration, nor persistent 
ulceration is shown.  Neither have the criteria for a 
separate compensable rating for any service-connected 
surgical scar been met in this case.  As such, the Board 
must therefore find that the preponderance of the evidence 
is against either claim and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  

II.  Hepatitis C with Cirrhosis, Thrombocytopenia, and 
Esophageal Varices

A.  Factual Background

The veteran's service medical records (SMRs) reflect that 
hepatitis C virus was confirmed by liver biopsy in June 
1994.  Cirrhosis was later confirmed.  The veteran 
submitted a claim for service connection for hepatitis C 
with anemia in October 1996.  A November 1996 VA 
examination report notes an inservice history of hepatitis 
C and liver cirrhosis.  The relevant diagnoses were 
hepatitis C and cirrhosis.  In March 1997, the RO 
established service connection for chronic hepatitis C 
with cirrhosis and assigned a 30 percent rating under 
Diagnostic Code 7345 effective from October 1996.  

An August 1997 outpatient report attributes abdominal pain 
and diarrhea to gastroenteritis.  Blood work showed an 
elevated liver function test.  

An October 1998 VA general medical compensation and 
pension examination report reflects a diagnosis of 
hepatitis C with elevated liver enzymes, anemia, mild 
leukocytosis with monocytosis, and thrombocytopenia. 

In March 1999, the RO continued a 30 percent rating for 
hepatitis C with cirrhosis under Diagnostic Code 7312.  

In January 2000, the veteran requested re-evaluation of 
his hepatitis C disability.  

The veteran underwent a VA referral examination by QTC 
services in February 2000.  During the examination, he 
reported fatigue.  He could not climb more than one or two 
flights of stairs or walk more than two miles.  Any 
exertion left him short of breath.  He had episodes of 
sharp pains in all four abdominal quadrants lasting about 
10 minutes on a daily basis.  He denied nausea, vomiting, 
chest pain, or melena, but he did report some diarrhea.  
He reported migratory joint pains, general weakness, 
nervousness, and anxiety.  He had gained about 14 pounds 
over the recent 6 months.  A blood test revealed low 
platelet count and other abnormalities.  The relevant 
diagnoses were chronic hepatitis C with cirrhosis; and, 
thrombocytopenia.  The examiner felt that the veteran 
could not work secondary to hepatitis C.  The examiner 
also felt that thrombocytopenia (low platelet count) was 
probably secondary to hepatitis C and noted that this low 
platelet count signaled danger of spontaneous bleeding.  

In December 2000, the RO received the veteran's request 
for re-evaluation of all service-connected conditions.

The veteran underwent a VA referral examination by QTC 
Services in February 2001.  Although the examination was 
conducted for health issues other than hepatitis, the 
examiner noted that the veteran had leukopenia and 
thrombocytopenia along with hepatitis C and liver 
cirrhosis.

A February 2001 outpatient treatment report from 
Portsmouth Naval Medical Center reflects "usual fatigue 
due to cirrhosis (arrested) due to hep C".  The report 
notes that the veteran looked depressed, had a "hang-dog 
defeatist attitude" and had a group of petechiae (pin 
point, non-raised, perfectly round purplish red spots 
caused by intradermal or submucous hemorrhage, Dorland's 
Illustrated Medical Dictionary 1268 (28th ed. 1994)) on the 
left upper arm surrounded by a haze of yellow, 
representing a hematoma.  Neither his muscles nor his 
testicles were atrophied.  His legs had no hair below mid-
calf.  The examiner gave an impression of (1) hepatitis C, 
now inactive; (2) cirrhosis due to #1; (3) decompensated 
cirrhosis due to #1; (4) coagulopathy due to #3; (5) 
esophageal varices due to #3; (6) diabetes; and, (7) 
hemorrhoids.  The report also notes that interferon 
treatment had been successful, that the hepatitis was 
currently inactive, and that the esophageal varices were 
severe and could rupture at any time.

In a December 2001 rating decision from which this appeal 
is taken, the RO continued a noncompensable rating for 
keratosis pilaris under Diagnostic Code 7899-7806.  

In January 2002, the RO issued an SOC which supplied the 
relevant rating criteria for Diagnostic Code 7312 both 
prior to and since the revisions that became effective on 
July 2, 2001.  The SOC also supplied the former version of 
Diagnostic Code 7345 and new Diagnostic Code 7354.

B.  Legal Analysis

The Board observes that, effective July 2, 2001, VA 
revised the criteria for diagnosing and evaluating liver 
disorders.  See 66 Fed. Reg. 29,486 (2001).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In this regard, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be 
necessary to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 1991) can be no earlier 
than the effective date of that change.  VA must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Because the RO has assigned an increased (70 percent) 
rating for hepatitis C with cirrhosis, thrombocytopenia, 
and esophageal varices under Diagnostic Code 7345-7312 for 
the entire appeal period, the relevant inquiry is whether 
there is any basis to assign a higher rating for any 
portion of the appeal period.

Under the prior version of the rating schedule, pronounced 
liver cirrhosis shows aggravation of the symptoms for 
moderate and severe cirrhosis, necessitating frequent 
tapping, and warrants a 100 percent evaluation.  Severe 
liver cirrhosis manifested by ascites (effusion and 
accumulation of serous fluid in the abdominal cavity, 
Dorland's Illustrated Medical Dictionary 146 (28th ed. 
1994)) requiring infrequent tapping, or recurrent 
hemorrhage from esophageal varices, aggravated symptoms 
and impaired health, warrants a 70 percent rating.  
Moderately severe liver cirrhosis manifested by definitely 
enlarged liver with abdominal distention due to early 
ascites and with muscle wasting and loss of strength 
warrants a 50 percent rating.  Moderate liver cirrhosis 
manifested by dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (effective prior to July 2, 
2001).  

The revised version of the rating schedule provides that 
liver cirrhosis, primary biliary cirrhosis, or cirrhotic 
phase of sclerosing cholangitis is rated as follows: 
Generalized weakness, substantial weight loss (as defined 
at 38 C.F.R. § 4.112) and persistent jaundice, or; with 
one of the following refractory to treatment: ascites, 
hepatic encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis) warrants a 100 percent 
evaluation.  History of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), but with periods 
of remission between attacks, warrants a 70 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7312 (2002).  
Note: for evaluation under Diagnostic Code 7312, 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.

The medical evidence reflects that the veteran's hepatitis 
C with cirrhosis has been manifested throughout the appeal 
period by near-constant debilitating symptoms of fatigue, 
daily sharp abdominal pain in all four quadrants, 
diarrhea, coagulopathy (thrombocytopenia), and esophageal 
varices.  An examiner has opined that the severity of the 
disability would preclude employment.  Although 
coagulopathy (thrombocytopenia) threatens the veteran's 
health due to danger of spontaneous bleeding, because a 
need for frequent tapping is not shown, these symptoms do 
not more nearly approximate the former criteria for a 100 
percent schedular rating under Diagnostic Code 7312.  
Neither are the symptoms for a 100 percent schedular 
rating under the revised rating criteria of Diagnostic 
Code 7312 more nearly approximated because there has been 
no weight loss, jaundice has not been shown, and, although 
there is danger of hemorrhage, no hemorrhage has occurred.  
Lastly, neither has ascites or hepatic encephalopathy been 
shown.  

The Board will next evaluate the above symptoms under the 
former rating criteria of Diagnostic Code 7345.

The former version of Diagnostic Code 7345 provides that a 
100 percent evaluation is warranted with marked liver 
damage, manifested by liver function tests, and marked 
gastrointestinal symptoms or with episodes of several 
weeks' duration, aggregating three or more a year, 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior 
to July 2, 2001).  Comparing the above symptoms to these 
criteria, the Board notes that the cluster of symptoms 
together with the near-constant nature of the disabling 
symptoms do more nearly approximate the above criteria.  
Resolving any remaining doubt in favor of the veteran, the 
Board finds that the evidence favors a 100 percent rating 
under the former version of Diagnostic Code 7345.  Thus, a 
100 percent rating is granted and no further analysis of 
this issue is necessary.  

III.  Bilateral Foot Calluses

A.  Factual Background

Complaint of heel pain was noted during active service.  A 
November 1996 VA general medical examination report notes 
calluses on the plantar surfaces of both feet that had 
improved with treatment.  In March 1997, the RO 
established service connection for foot calluses and 
assigned a noncompensable rating under Diagnostic Code 
7819-5279 effective from October 1996.  

In October 1997, the RO received a letter from the chief 
of podiatry at Langley Air Force Base concerning varicose 
veins and that also reflects that the veteran had 
hyperkeratotic tissue on both heels, which would require 
additional foot care. 

An October 1998 VA general medical compensation and 
pension examination report reflects that the veteran 
reportedly used a cream as necessary for plantar calluses.  
The examiner found calluses on the balls and heels of both 
feet.  In March 1999, the RO continued a noncompensable 
rating for foot calluses; however, the disorder was 
recoded under Diagnostic Code 5299-5276.  

An April 1999 VA outpatient treatment report reflects 
complaints of foot pain.  The assessment was non-focal 
idiopathic foot pain to the heels.  A September 1999 VA 
outpatient treatment report reflects that the veteran was 
seen for a refill of Aquaphor based ointment for heavy 
calluses on the margins of the heels.  The examiner 
offered an assessment of keratotic heel margins that were 
debrided and treated with Aquaphor ointment.  

In December 2000, the RO received the veteran's request 
for re-evaluation of all service-connected conditions.  

The veteran underwent a VA referral examination by QTC 
Services in February 2001.  During the examination, the 
veteran reported foot pain associated with calluses on 
prolonged standing or walking, which he experienced daily.  
He reported that he frequently shaved the calluses and 
otherwise relieved the condition by resting with elevation 
of the feet and by analgesic medication.  The examiner 
noted "very hard" calluses over both heels and also on the 
plantar aspects of the great toes.  The examiner noted 
that the veteran did not have flat feet or hallux valgus, 
nonetheless, he did require shoe inserts due to his 
calluses.  He walked with a normal gait and required no 
ambulatory aid.  The diagnosis was no change; however, the 
examiner then made a notation of extensive calluses on 
both heels as well as bilateral heel spurs and bilateral 
small bunions at first metatarsal phalangeal joints shown 
on X-ray. 

In a December 2001 rating decision from which this appeal 
is taken, the RO continued a noncompensable rating for 
foot calluses; however the disorder was recoded under 
Diagnostic Code 7819. 

B.  Legal Analysis

Callosities are not listed in the rating schedule.  
Therefore, the first question for resolution is which 
Diagnostic Code to use.  When an unlisted condition is 
encountered, it will be permissible to rate under a 
closely related disease or injury in which the functions 
affected, the anatomical location, and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries be assigned by 
analogy to conditions of functional origin.  See 38 C.F.R. 
§ 4.20 (2002).  See also 38 C.F.R. § 4.27.  

It appears that plantar calluses is a skin condition that 
should be rated under 38 C.F.R. § 4.118.  However, the RO 
has considered § 4.71a, Diagnostic Code 5276, which shares 
similar anatomical location, symptoms, and functions 
affected (standing and walking).  Therefore, the Board 
will also consider Diagnostic Code 5276. 

The Board must determine whether there is any basis to 
assign a compensable rating for the service-connected 
plantar calluses for any portion of the appeal period.  
The Board finds that the veteran's bilateral plantar 
calluses have been manifested throughout the appeal period 
by extensive hard plantar calluses that are painful on 
prolonged walking and standing and are treated with 
analgesics, Aquaphor ointment, debridement, and shoe 
inserts.

Under Diagnostic Code 5276, a 30 percent rating is 
warranted for severe bilateral acquired flatfoot, 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 20 percent rating is warranted if the 
above symptoms are unilateral.  A 10 percent rating is 
warranted for moderate bilateral or unilateral acquired 
flatfoot where the weight-bearing lines are over or medial 
to great toes, and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 
noncompensable rating is warranted for mild unilateral or 
bilateral acquired flatfoot (pes planus) with symptoms 
that are relieved by built-up shoe or arch supports.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

Comparing the symptoms to the above criteria, the Board 
finds that the veteran's service-connected plantar 
calluses reasonably approximates the disability picture 
represented by a 10 percent rating under Diagnostic Code 
5276.  Although there is no flatfoot, there is pain on 
manipulation and use of the feet as evidence by the 
veteran's symptoms on prolonged standing and walking, 
which approximates that disability picture.  The Board 
does not find the criteria for a 20 or 30 percent rating 
to be more closely approximated for either foot because 
disability equivalent to marked deformity (pronation, 
abduction, etc.) is not present.  The calluses are simply 
productive of painful feet, which do appear to approximate 
the criteria for a 10 percent rating.  However, the use of 
Diagnostic Code 7804 appears to be more advantageous to 
the veteran. 

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration. See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior 
to August 30, 2002).  Under the revised rating schedule, a 
superficial scar that is painful on examination still 
warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective August 30, 2002).  

Comparing the service-connected foot symptoms with the 
provisions of Diagnostic Code 7804 and noting that if a 
painful service-connected superficial scar warrants a 10 
percent rating, then so might a painful service-connected 
callus, the Board finds that the evidence favors separate 
10 percent ratings for painful plantar calluses of each 
foot.  A 10 percent rating is therefore granted for 
painful calluses of the right foot and a separate 10 
percent rating is granted for painful calluses of the left 
foot under Diagnostic Code 7804-7899.  

IV.  Hemorrhoids

A.  Factual Background

Complaint of anal pain was noted during active service.  
Proctoscopy revealed internal hemorrhoid and a small 
ulcerated area.  A November 1996 VA general medical 
examination report notes complaint of hemorrhoids that 
were currently in remission and constipation with use of 
stool softener.  In March 1997, the RO established service 
connection for hemorrhoids foot and assigned a 
noncompensable rating under Diagnostic Code 7336 effective 
from October 1996.  

1999 VA outpatient treatment reports reflects complaint of 
severe hemorrhoidal pain with some blood in the stools.  

In December 2000, the RO received the veteran's request 
for re-evaluation of all service-connected conditions.  

The veteran underwent a VA referral examination by QTC 
Services in February 2001.  During the examination, the 
veteran reported symptomatic hemorrhoids with bright red 
blood in stools, especially during constipation.  Stool 
softeners helped, as well as sitz baths, suppositories, 
and Preparation H(r) ointment.  He mentioned occasional fecal 
incontinence.  Surgery was discouraged because of his 
hepatitis, cirrhosis, and diabetes.  The examiner noted 
small external non-bleeding hemorrhoids and hemocult 
negative stools.  The diagnosis was "no change". 

In a December 2001 rating decision from which this appeal 
is taken, the RO continued a noncompensable rating for 
hemorrhoids under Diagnostic Code 7336. 

B.  Legal Analysis

The relevant inquiry is whether there is any basis to 
assign a compensable rating for service-connected 
hemorrhoids for any portion of the appeal period.  
38 C.F.R. § 4.114, under which hemorrhoids are evaluated, 
was revised during the appeal period; however the criteria 
for evaluating hemorrhoids remained the same under either 
version.  

Under Diagnostic Code 7336, a noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating requires large or 
thrombotic irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. 
§ 4.114, Code 7336 (effective prior to and on July 2, 
2001).

The veteran's hemorrhoids have been manifested throughout 
the appeal period by small recurring hemorrhoids that 
bleed during periods of exacerbation; large or thrombotic 
hemorrhoids, irreducible hemorrhoids, or hemorrhoids with 
excessive redundant tissue, persistent bleeding, secondary 
anemia, or fissures are not shown.

Comparing the veteran's symptoms of hemorrhoids to the 
above criteria, the Board does not find that the criteria 
for a compensable rating are more nearly approximated.  
None of the medical evidence suggests that any hemorrhoid 
is or has been large or thrombotic.  Stool blood has been 
reported by the veteran; however, at the time of the VA 
examination, the examiner noted that the hemorrhoids did 
not bleed.  The veteran has not complained of nor has any 
examiner reported secondary anemia or fissures.  The Board 
must therefore find that the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  The claim for a compensable rating for 
hemorrhoids must be denied.  

ORDER

1.  An increased rating for varicose veins of either leg 
is denied.  

2.  A 100 percent schedular evaluation for hepatitis C 
with liver cirrhosis is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.

3.  A 10 percent schedular evaluation for plantar calluses 
of the right foot is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.

4.  A 10 percent schedular evaluation for plantar calluses 
of the left foot is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.

5.  A compensable rating for hemorrhoids is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

